                 Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 1 of 9



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     JESSE RODRIGUEZ, on behalf of himself and               CASE NO. C19-0184-JCC
10   all others similarly situated,
                                                             ORDER
11                             Plaintiff,
            v.
12
     EVERGREEN PROFESSIONAL
13   RECOVERIES, INC.,
14                             Defendant.

15

16

17          This matter comes before the Court on the parties’ joint motion for certification of the

18   proposed class and for preliminary approval of the parties’ settlement agreement pursuant to

19   Federal Rule of Civil Procedure 23 (Dkt. No. 48). Having thoroughly considered the parties’
20
     briefing and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
21
     the motion for the reasons explained herein.
22
            Plaintiff Jesse Rodriguez brings this class action against Defendant Evergreen
23
     Professional Recoveries, Inc. On February 25, 2020, Mr. Rodriguez executed a settlement
24

25   agreement with Evergreen. (See Dkt. No. 48 at 3.) For purposes of this order, all of the terms and

26   definitions set forth in that settlement agreement shall apply herein. Having reviewed the


     ORDER
     C19-0184-JCC
     PAGE - 1
                 Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 2 of 9



     settlement agreement and considered the parties’ original and renewed submissions in support of
 1

 2   preliminary approval of the settlement, the Court now FINDS and ORDERS as follows:

 3             1. Settlement Terms. Unless otherwise defined herein, all terms in this order shall have

 4   the meanings ascribed to them in the Settlement Agreement.
 5
               2. Jurisdiction. The Court has jurisdiction over the subject matter of the Action, the
 6
     Parties, and all persons in the Settlement Class.
 7
               3. Scope of Settlement. The Settlement Agreement resolves all claims for the Settlement
 8
     Class alleged in the Class Action Complaint filed in the Court on February 6, 2019. (See Dkt.
 9

10   No. 1.)

11             4. Preliminary Approval of Proposed Settlement Agreement. The Court has conducted a
12   preliminary evaluation of the Settlement as set forth in the Settlement Agreement. Based on this
13
     preliminary evaluation, the Court finds that (a) the Settlement Agreement is fair, reasonable,
14
     adequate, and within the range of possible approval; (b) the Settlement Agreement has been
15
     negotiated in good faith at arm’s length between experienced attorneys familiar with the legal
16

17   and factual issues of the Action; and (c) the forms of notice of the material terms of the

18   Settlement to persons in the Settlement Class for their consideration, (Dkt. No. 50-3), are

19   appropriate and warranted. Therefore, the Court grants preliminary approval of the Settlement
20   Agreement.
21
               5. Class Certification for Settlement Purposes Only. Pursuant to Federal Rule of Civil
22
     Procedure 23, the Court conditionally certifies, for purposes of this Settlement only, the
23
     following Settlement Class:
24

25             All natural persons residing in the United States whose consumer report as defined
               by 15 U.S.C. § 1681a(d) was obtained by Evergreen, from Transunion LLC, for the
26             purpose of collecting a debt arising out of any driving ticket violation in the United


     ORDER
     C19-0184-JCC
     PAGE - 2
                 Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 3 of 9



            States. The class excludes all persons who have filed for bankruptcy. The relevant
 1          class period is March 23, 2018 to present.
 2
            6. In connection with this conditional certification, the Court makes the following
 3
     preliminary findings:
 4
                     (a) The Settlement Class appears to be so numerous that joinder of all members is
 5

 6                   impracticable;

 7                   (b) There appear to be questions of law or fact common to the Settlement Class

 8                   for purposes of determining whether the Settlement should be approved;
 9
                     (c) Plaintiff’s claims appear to be typical of the claims being resolved through the
10
                     Settlement;
11
                     (d) Plaintiff appears to be capable of fairly and adequately protecting the interests
12
                     of all members of the Settlement Class in connection with the Settlement;
13

14                   (e) For purposes of determining whether the Settlement Agreement is fair,

15                   reasonable, and adequate, common questions of law and fact appear to
16                   predominate over questions affecting only individual persons in the Settlement
17
                     Class. Accordingly, the Settlement Class appears to be sufficiently cohesive to
18
                     warrant settlement by representation; and
19
                     (f) For purposes of the Settlement, certification of the Settlement Class appears to
20

21                   be superior to other available methods for the fair and efficient settlement of the

22                   claims of the Settlement Class.

23          7. Class Representative. The Court appoints Plaintiff to act as class representative of the
24   Settlement Class pursuant to Rule 23.
25
            //
26


     ORDER
     C19-0184-JCC
     PAGE - 3
                 Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 4 of 9



            8. Class Counsel. The Court appoints Ari Marcus and Yitzchak Zelman of Marcus &
 1

 2   Zelman, LLC as Class Counsel pursuant to Rule 23.

 3          9. Final Approval Hearing. At 9:00 a.m. on Tuesday, December 8, 2020, in Courtroom

 4   700 of United States Courthouse, 700 Stewart Street, Suite 13128, Seattle, Washington 98101, or
 5
     at such other date and time later set by court order, the Court will hold a Final Approval Hearing
 6
     to determine (a) whether the Court should grant final approval of the Settlement Agreement; (b)
 7
     the amount of attorney fees and expenses, if any, the Court should award to Class Counsel; and
 8
     (c) the size of the service award, if any, the Court should grant to Plaintiff. A motion for final
 9

10   approval of the Settlement Agreement, a motion for attorney fees and an incentive award, and

11   responses to any any written objections must be filed no later than November 19, 2020.
12          10. Settlement Claims Administrator. The Court appoints CPT Group, Inc. as the Claims
13
     Administrator. CPT must perform all the duties of the Claims Administrator as set forth in the
14
     Settlement Agreement and this order.
15
            11. Class Notice. The Court approves the proposed plan for mailing class notice to the
16

17   Settlement Class (“Notice Plan”), as more fully described in the Parties’ joint motion and the

18   Settlement Agreement. The Notice Plan complies with Rule 23, conforms with due process, and

19   affords the best notice practicable under the circumstances. The Court hereby directs the Parties
20   and the Claims Administrator to complete all aspects of the Notice Plan no later than 30 days
21
     from the date this order is issued (“Notice Deadline”).
22
            12. By November 25, 2020, the Claims Administrator will file with the Court proof that
23
     notice was provided in accordance with the Settlement Agreement and this order.
24

25          //

26          //


     ORDER
     C19-0184-JCC
     PAGE - 4
                Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 5 of 9



            13. Claim Period. Settlement Class Members must submit claims within 90 days after the
 1

 2   Notice Deadline (the “Claim Period”). To submit claims, Settlement Class Members must submit

 3   a valid and timely Claim Form while following the directions in the Claim Form.

 4          14. Opt-Out and Objection Deadline. Settlement Class Members who wish to either
 5
     object to the Settlement Agreement or request exclusion from the Settlement Class must do so no
 6
     later than 60 days after the date this order is issued. Settlement Class Members may not both
 7
     object and opt-out. If a person both requests to opt-out and objects, the request to opt-out will
 8
     control.
 9

10          15. Exclusion from the Settlement Class. To request exclusion from the Settlement Class,

11   a person in the Settlement Class must follow the directions in the Class Notice and send a
12   compliant request to the Claims Administrator at the address designated in the Class Notice by
13
     the Opt-Out and Objection Deadline. Exclusion requests must (a) be personally signed by the
14
     person in the Settlement Class who is requesting exclusion or, in the case of entities, an
15
     authorized representative of the entity which is requesting exclusion; (b) include the full name,
16

17   current address, and telephone number of the person in the Settlement Class requesting

18   exclusion; and (c) include a statement that the Settlement Class Member wants to be excluded

19   from the Settlement Class. No person in the Settlement Class, or any person acting on behalf of
20   or in concert or participation with that person in the Settlement Class, may exclude any other
21
     person or any group of persons from the Settlement Class.
22
            16. The Claims Administrator will retain a copy of all requests for exclusion. The Claims
23
     Administrator will file under seal with the Court a declaration that lists all of the exclusion
24

25   requests received no later than 14 days before the Final Approval Hearing.

26


     ORDER
     C19-0184-JCC
     PAGE - 5
               Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 6 of 9



            17. If a timely and valid exclusion request is made by a person in the Settlement Class,
 1

 2   then the Settlement Agreement and any determinations and judgments concerning the Settlement

 3   will not bind the excluded person.

 4          18. All Settlement Class Members will be bound by all determinations and judgments
 5
     concerning the Settlement.
 6
            19. Objections to the Settlement. To object to the Settlement Agreement, Settlement
 7
     Class Members must follow the directions below and in the Class Notice and file a written
 8
     objection with the Court by the Opt-Out and Objection Deadline. Settlement Class Members also
 9

10   must mail the objection by the Opt-Out and Objection Deadline to each of the following: (a) one

11   of Class Counsel; and (b) Evergreen’s Counsel. In connection with an objection, the Settlement
12   Class Member must contain (a) the objecting Settlement Class Member’s name, address, and
13
     telephone number; (b) the name of this Action and the case number; (c) a statement of each
14
     objection; and (d) a written brief detailing the specific basis for each objection, including any
15
     legal and factual support that the objecting Settlement Class Member wishes to bring to the
16

17   Court’s attention and any evidence the objecting Settlement Class Member wishes to introduce

18   in support of the objection. If the objection is submitted through an attorney, the objection must

19   contain the information set above plus the identity and number of Settlement Class Members
20   represented by the objector’s counsel. The Court will not consider an objection unless the
21
     objection includes all of the foregoing information.
22
            20. Any Settlement Class Member who fails to comply with Paragraph 19 will not be
23
     permitted to object to the Settlement at the Final Approval Hearing, will be foreclosed from
24

25   seeking any review of the Settlement by appeal or other means, will be deemed to have waived

26   his, her or its objections, and will be forever barred from making any objections in the Action or


     ORDER
     C19-0184-JCC
     PAGE - 6
                Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 7 of 9



     any other related action or proceeding. All Settlement Class Members will be bound by all
 1

 2   determinations and judgments in the Action, whether favorable or unfavorable to the Settlement

 3   Class.

 4            21. For any objection filed, the Clerk of the Court must redact the objector’s social
 5
     security number, street address, telephone number, and all but the first letter of the objector’s last
 6
     name.
 7
              22. If for any reason whatsoever this Settlement is not finalized or the Settlement as
 8
     detailed in the Settlement Agreement is not finally approved by the Court, the certification of the
 9

10   Settlement Class shall be void and the Parties and the Action will return to the status quo as it

11   existed prior to the Settlement Agreement. In addition, no doctrine of waiver, estoppel, or
12   preclusion will be asserted in any proceedings, in response to any motion seeking class
13
     certification, any motion seeking to compel arbitration, or otherwise asserted at any other stage
14
     of the Action or in any other proceeding. No agreements, documents, or statements made by or
15
     entered into by any Party in connection with the Settlement may be used by Plaintiff, any person
16

17   in the proposed Settlement Class, Evergreen, or any other person to establish liability, any

18   defense, and/or any of the elements of class certification, whether in the Action or in any other

19   proceeding.
20            23. In the event that the Settlement is not approved, is terminated, is canceled, or fails to
21
     become effective for any reason, the money remaining in the Settlement Fund (including accrued
22
     interest), less expenses and taxes incurred or due and owing and payable from the Settlement
23
     Fund in accordance with the Settlement Agreement, must be returned to Evergreen within 15
24

25   days of the event that causes the Settlement Agreement to not become effective.

26   //


     ORDER
     C19-0184-JCC
     PAGE - 7
               Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 8 of 9



            24. No Admission of Liability. The Settlement Agreement and any and all negotiations,
 1

 2   documents, and discussions associated with it will not be deemed or construed to be an

 3   admission or evidence of any violation of any statute, law, rule, regulation, or principle of

 4   common law or equity; of any liability or wrongdoing by Evergreen; or of the truth of any of the
 5
     claims. Evidence relating to the Settlement Agreement will not be discoverable or used, directly
 6
     or indirectly, in any way, whether in the Action or in any other proceeding, except for purposes
 7
     of demonstrating, describing, implementing, or enforcing the terms and conditions of the
 8
     Settlement Agreement, this order, and the Final Approval Order.
 9

10          25. Reasonable Procedures to Effectuate the Settlement. Counsel are hereby authorized to

11   use all reasonable procedures in connection with approval and administration of the Settlement
12   that are not materially inconsistent with this order or the Settlement Agreement, including
13
     making, without further approval of the Court, minor changes to the form or content of the Class
14
     Notice and Claim Form and other exhibits that counsel jointly agree are reasonable and
15
     necessary. The Court reserves the right to approve the Settlement Agreement with such
16

17   modifications, if any, as may be agreed to by the Parties without further notice to persons in the

18   Settlement Class.

19          26. Stay/Bar of Proceedings. All proceedings in this Action are stayed upon entry of this
20   order, except as may be necessary to implement the Settlement or this order.
21
            27. Schedule of Future Events. Accordingly, the Court sets the following deadlines:
22
        Deadline for notice to be provided in accordance         Within 30 days following entry
23      with the Settlement Agreement and this order             of the Preliminary Approval
        (“Notice Deadline”)                                      Order
24
        Deadline to file objections or to submit requests for    Within 60 days following the
25      exclusion (“Opt-Out and Objection Deadline)”             Notice Deadline
        Deadline for Settlement Class Members to Submit a        Within 90 days following the
26      Claim Form (“Claim Period”)                              Notice Deadline


     ORDER
     C19-0184-JCC
     PAGE - 8
               Case 2:19-cv-00184-JCC Document 51 Filed 07/08/20 Page 9 of 9



         Deadline for Parties to file the following:           20 days prior to the Final
 1
            (1) List of persons who made timely and proper     Approval Hearing
 2              requests for exclusion (under seal);
            (2) Proof of Class Notice; and
 3          (3) Motion and memorandum in support of final
                approval, including responses to any
 4              objections.
            (4) Motion for Attorney Fees and Incentive
 5
                Award
 6       Final Approval Hearing                                Tuesday, December 8, 2020 at
                                                               9:00 a.m. 1
 7

 8           For the foregoing reasons, the Court GRANTS parties’ joint motion for class certification

 9   and for preliminary approval of the parties’ class action settlement agreement (Dkt. No. 48).
10           DATED this 8th day of July 2020.
11

12

13

14
                                                          A
                                                          John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25   1
      Pursuant to 28 U.S.C. § 1715(d), this date must be at least 90 days following the distribution of
     notice of the proposed settlement agreement to the Attorney General of the United States and the
26   appropriate state official.

     ORDER
     C19-0184-JCC
     PAGE - 9
